DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, 12 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite in that the term “the quick part of the decarbonated dolomite” in claims 1 and 12 lacks proper antecedent basis in that no “quick part” is ever previously recited, thereby rendering the scope of the claims indefinite. 

Terminal Disclaimer
The terminal disclaimer filed on 4/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 16/466880 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP’097, in view of JP H085260 A (JP’260) and US 4,131,265 to McCray (McCray).  EP’097 teaches a calcic milk or mineral suspension including calcic particles of slaked or partially slaked lime (see paragraph [0002] of the translation for example) with particle sizes and weight concentrations falling within the instantly claimed ranges as well as the addition of a . 

Response to Arguments
Applicant's arguments filed on 4/7/2021 have been fully considered but they are not fully persuasive. Initially it is noted that applicant’s response has overcome both the obviousness type double patenting rejection, through submission of a terminal disclaimer, and the previously advanced rejections under 35 USC 112(b). These rejections have been 
Applicant’s argument that EP’097 is not analogous with the slag pot art or JP’260 is not persuasive since JP’260 specifically requires a calcic milk composition, while EP’097 teaches such a composition. The composition of EP’097 meets the particle size and compositions required by the instant claims as recited above. 
Applicant’s further argument that JP’026 does not teach a steel or cast iron slag pot, but rather a ceramic pot is not persuasive since JP’260 specifically allows for the use of a metallic slag pot. McCray is newly cited to teach that steel is a common slag pot material.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk